10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
ANNETTE L. STEBBINS, Case No. 2:18-cv-0590-APG-GWF
Plaintiff, ORDER CONFIRMING ARBITRATION
AWARD AND LIFTING STAY
Vv.
[ECF No. 26]
GEICO INSURANCE AGENCY INC., et al.,
Defendants.

 

 

 

 

As requested by the parties in their Joint Status Report (ECF No. 31),

IT IS HEREBY ORDERED that the Binding Arbitration Award of $100,000.00 is
confirmed. Because there is no good reason to delay entry of judgment on that award, the clerk
of court shall enter judgment in the amount of $100,000.00 in favor of the plaintiff and against
the defendant. Fed. R. Civ. P. 54(b).

IT IS FURTHER ORDERED that the stay previously entered in this case (ECF No. 27) is
lifted and the parties may litigate the remaining extra-contractual claims. The parties shall
submit a proposed discovery plan and scheduling order by September 20, 2019.

Dated: August 26, 2019.

CPZ —
ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
